DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 11,177,922 (hereinafter US Patent922).  Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application Claim 1:                         US Patent922 Claim 9: 
a method, comprising:
A method, comprising: 
signaling, by network equipment comprising a processor, to a user equipment, a location of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal; and

identifying, by a transmitter device comprising a processor, a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the identifying comprises: 


indicating, by the transmitter device, a selection of a table of a group of tables, wherein a first symbol index column of the table indicates the location of the demodulation reference signal in the data transport data channel, and 


setting, by the transmitter device, an indicator bit in downlink control information in a control channel that schedules the data transport data channel, wherein the indicator bit is associated with the location for the demodulation reference signal, wherein a first setting of the indicator bit indicates that a master information block in a physical broadcast channel identifies the location of the demodulation reference signal; and 

transmitting, by the network equipment, the beamformed transmission in a specified spatial direction.
transmitting, by the transmitter device, a beam comprising the data transport data channel.



	As to claim 2, this claim is fully disclosed in claim 9.
As to claim 3, this claim is fully disclosed in claim 9.
As to claim 4, this claim is fully disclosed in claim 10.
As to claim 5, this claim is fully disclosed in claim 9.

Instant Application Claim 8:                         US Patent922 Claim 1: 
Network equipment, comprising:
A base station, comprising: 

a processor; and 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

identifying, to a user equipment, a symbol that comprises a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal; and 

signaling a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the signaling the location further comprises: 


selecting a first table of a group of tables, wherein a first symbol index column of the first table indicates the location of the demodulation reference signal in the data transport data channel, and 


setting an indicator bit in downlink control information in a control channel that schedules the physical downlink shared channel, wherein the indicator bit is associated with the location for the demodulation reference signal, wherein a first setting of the indicator bit indicates that a master information block in the physical broadcast channel identifies the location of the demodulation reference signal; and 

transmitting the beamformed transmission in a defined spatial direction.
transmitting a beam comprising the data transport data channel.



As to claim 9, this claim is fully disclosed in claim 1.
As to claim 10, this claim is fully disclosed in claim 1.
As to claim 11, this claim is fully disclosed in claim 1.
As to claim 12, this claim is fully disclosed in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 6-11,13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0115994 to Islam et al. (hereinafter Islam) in view of US Pub. 2020/0077432 to Xiong et al. (hereinafter Xiong).

In regard claim 1, Islam teaches or discloses a method (BS) (see Fig. 3), comprising:
signaling, by network equipment comprising a processor, to a user equipment, a location of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal (see paragraph [0042], the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL. The PRACH allows the UE to perform initial system access and achieve UL synchronization. A physical uplink control channel (PUCCH) may be located on edges of the UL system bandwidth. The PUCCH carries uplink control information (UCI), such as scheduling requests, a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), and HARQ ACK/NACK feedback. The PUSCH carries data, and may additionally be used to carry a buffer status report (BSR), a power headroom report (PHR), and/or UCI); and
transmitting, by the network equipment, the beamformed transmission in a specified spatial direction (see Fig. 3, paragraphs [0054], [0055], and [0081], the mmW base station 410 may transmit m beams (or beacons) in a plurality of different spatial directions. The mmW base station 410 may transmit the beams/beacons during the beacon transmission interval 462. The UE 420 listens/scans for the beam transmissions from the mmW base station 410 in n different receive spatial directions. When listening/scanning for the beam transmissions, the UE 420 may listen/scan for the beam sweep transmission from the mmW base station 410 m times in each of the n different receive spatial directions (a total of m*n scans)).
Islam may not explicitly teach or disclose signaling, by network equipment comprising a processor, to a user equipment, a location of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal.
However, Xiong teaches or discloses signaling, by network equipment comprising a processor, to a user equipment, a location of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal (see paragraphs [0072], [0088], [0094], and [0153], the front-load DM-RS would be supported, and that a DM-RS position for slot-based transmission would be fixed regardless of the first symbol location of PDSCH. Depending on the location of DM-RS and the symbol gap between DM-RS and PDSCH, additional DM-RS symbols in the slot may be configured to improve the channel estimation performance. The DM-RS location (in the time domain) for a symbol-level PDSCH can be made to depend on the location of the first symbol of the scheduled symbol-level PDSCH within the slot. Specifically, for a symbol-level PDSCH occurring within a certain number of symbols from a front-loaded DM-RS location for slot-level scheduling, the DM-RS for the symbol-level PDSCH occurs in the same symbol as the front-loaded DM-RS for slot-level scheduling symbol within a slot. The maximum time gap in number of symbols from the end of front-loaded DM-RS to the beginning of the first symbol of the symbol-level PDSCH for slot-level scheduling can be specified or configured via higher layers (NR minimum system information (MSI), NR remaining minimum system information (RMSI), NR system information block (SIB) or radio resource control (RRC) signaling.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify slotted transmission and directional reception of RTS of Islam by including signaling, by network equipment comprising a processor, to a user equipment, a location of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal suggested by Xiong. This modification would provide more improvement performance in many aspects including spectral efficiency, low latency, and high reliability read on paragraph [0028].

In regard claims 2, 9, and 16, Islam may not explicitly teach or disclose the method of claim 1, wherein signaling the location comprises: setting an indicator bit in downlink control information (DCI), wherein the indicator bit indicates the location for the demodulation reference signal.
Xiong teaches or discloses setting an indicator bit in downlink control information (DCI), wherein the indicator bit indicates the location for the demodulation reference signal (see paragraphs [0072], [0087], [0088], [0092], and [0300], the block-wise DM-RS can be used, where the search space of one UE could be within one block. The DM-RS location (in the time domain) for a symbol-level PDSCH can be made to depend on the location of the first symbol of the scheduled symbol-level PDSCH within the slot. A one-bit indication as to whether channel estimation may be interpolated/extrapolated over all configured symbols or per configured symbols and applied only on symbols which associated with the DM-RS may be signaled).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify slotted transmission and directional reception of RTS of Islam by including setting an indicator bit in downlink control information (DCI), wherein the indicator bit indicates the location for the demodulation reference signal suggested by Xiong. This modification would provide more improvement performance in many aspects including spectral efficiency, low latency, and high reliability read on paragraph [0028].

In regard claims 3, 10, and 17, Islam teaches or discloses the method of claim 2, wherein a setting of the indicator bit indicates that a master information block identifies the location of the demodulation reference signal (see paragraph [0041], based on the PCI, the UE can determine the locations of the aforementioned DL-RS. The physical broadcast channel (PBCH), which carries a master information block (MIB), may be logically grouped with the PSCH and SSCH to form a synchronization signal (SS) block. The MIB provides a number of RBs in the DL system bandwidth, a PHICH configuration, and a system frame number (SFN)).

In regard claims 4, 11, and 18, Islam teaches or discloses the method of claim 2, wherein a setting of the indicator bit indicates that a symbol of a data transport data channel comprises the demodulation reference signal (see paragraph [0042]).
Islam may not explicitly teach or disclose the indicator bit indicates that a symbol of a data transport data channel comprises the demodulation reference signal.
However, Xiong teaches or discloses the indicator bit indicates that a symbol of a data transport data channel comprises the demodulation reference signal (see paragraphs [0063], and [0092], configured additional DM-RS symbol(s), a time domain bundling for channel estimation may be configured. For example, a one-bit indication as to whether channel estimation may be interpolated/extrapolated over all configured symbols or per configured symbols and applied only on symbols which associated with the DM-RS may be signaled).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify slotted transmission and directional reception of RTS of Islam by including the indicator bit indicates that a symbol of a data transport data channel comprises the demodulation reference signal suggested by Xiong. This modification would provide more improvement performance in many aspects including spectral efficiency, low latency, and high reliability read on paragraph [0028].

In regard claims 6, 13, and 20, Islam may not explicitly teach or disclose the method of claim 1, wherein signaling the location comprises: employing a table that indicates a resource allocation for a data transport data channel in downlink control information, wherein the resource allocation comprises the demodulation reference signal.
However, Xiong teaches or discloses employing a table that indicates a resource allocation for a data transport data channel in downlink control information, wherein the resource allocation comprises the demodulation reference signal (see paragraphs [0051], and [0106]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify slotted transmission and directional reception of RTS of Islam by including a table that indicates a resource allocation for a data transport data channel in downlink control information, wherein the resource allocation comprises the demodulation reference signal suggested by Xiong. This modification would provide more improvement performance in many aspects including spectral efficiency, low latency, and high reliability read on paragraph [0028].

In regard claims 7 and 14, Islam may not explicitly teach or disclose the method of claim 1, wherein signaling the location comprises: indicating, in downlink control information, a resource allocation that comprises the demodulation reference signal.
However, Xiong teaches or discloses indicating, in downlink control information, a resource allocation that comprises the demodulation reference signal (see paragraphs [0073], [0266], [0288], [0312], and [0331]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify slotted transmission and directional reception of RTS of Islam by including indicating, in downlink control information, a resource allocation that comprises the demodulation reference signal suggested by Xiong. This modification would provide more improvement performance in many aspects including spectral efficiency, low latency, and high reliability read on paragraph [0028].

 In regard claim 8, Islam teaches or discloses network equipment (see Fig. 3), comprising:
a processor (see Fig. 3); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see Fig. 3), comprising: 
identifying, to a user equipment, a symbol that comprises a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal (see paragraph [0042], the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL. The PRACH allows the UE to perform initial system access and achieve UL synchronization. A physical uplink control channel (PUCCH) may be located on edges of the UL system bandwidth. The PUCCH carries uplink control information (UCI), such as scheduling requests, a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), and HARQ ACK/NACK feedback. The PUSCH carries data, and may additionally be used to carry a buffer status report (BSR), a power headroom report (PHR), and/or UCI); and  
transmitting the beamformed transmission in a defined spatial direction (see Fig. 3, paragraphs [0054], [0055], and [0081], the mmW base station 410 may transmit m beams (or beacons) in a plurality of different spatial directions. The mmW base station 410 may transmit the beams/beacons during the beacon transmission interval 462. The UE 420 listens/scans for the beam transmissions from the mmW base station 410 in different receive spatial directions. When listening/scanning for the beam transmissions, the UE 420 may listen/scan for the beam sweep transmission from the mmW base station 410 m times in each of the n different receive spatial directions (a total of m*n scans)).
Islam may not explicitly teach or disclose identifying, to a user equipment, a symbol that comprises a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal.
However, Xiong teaches or discloses identifying, to a user equipment, a symbol that comprises a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal (see paragraphs [0072], [0088], [0094], and [0153], the front-load DM-RS would be supported, and that a DM-RS position for slot-based transmission would be fixed regardless of the first symbol location of PDSCH. Depending on the location of DM-RS and the symbol gap between DM-RS and PDSCH, additional DM-RS symbols in the slot may be configured to improve the channel estimation performance. The DM-RS location (in the time domain) for a symbol-level PDSCH can be made to depend on the location of the first symbol of the scheduled symbol-level PDSCH within the slot. Specifically, for a symbol-level PDSCH occurring within a certain number of symbols from a front-loaded DM-RS location for slot-level scheduling, the DM-RS for the symbol-level PDSCH occurs in the same symbol as the front-loaded DM-RS for slot-level scheduling symbol within a slot. The maximum time gap in number of symbols from the end of front-loaded DM-RS to the beginning of the first symbol of the symbol-level PDSCH for slot-level scheduling can be specified or configured via higher layers (NR minimum system information (MSI), NR remaining minimum system information (RMSI), NR system information block (SIB) or radio resource control (RRC) signaling.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify slotted transmission and directional reception of RTS of Islam by including signaling, by network equipment comprising a processor, to a user equipment, a location of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal suggested by Xiong. This modification would provide more improvement performance in many aspects including spectral efficiency, low latency, and high reliability read on paragraph [0028].

In regard claim 15, Islam discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising:
indicating, to a user equipment, a position of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal (see paragraph [0042], the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL. The PRACH allows the UE to perform initial system access and achieve UL synchronization. A physical uplink control channel (PUCCH) may be located on edges of the UL system bandwidth. The PUCCH carries uplink control information (UCI), such as scheduling requests, a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), and HARQ ACK/NACK feedback. The PUSCH carries data, and may additionally be used to carry a buffer status report (BSR), a power headroom report (PHR), and/or UCI); and
transmitting the beamformed transmission according to a spatial direction (see Fig. 3, paragraphs [0054], [0055], and [0081], the mmW base station 410 may transmit m beams (or beacons) in a plurality of different spatial directions. The mmW base station 410 may transmit the beams/beacons during the beacon transmission interval 462. The UE 420 listens/scans for the beam transmissions from the mmW base station 410 in different receive spatial directions. When listening/scanning for the beam transmissions, the UE 420 may listen/scan for the beam sweep transmission from the mmW base station 410 m times in each of the n different receive spatial directions (a total of m*n scans)).
Islam may not explicitly teach or disclose indicating, to a user equipment, a position of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal.
However, Xiong teaches or discloses indicating, to a user equipment, a position of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal (see paragraphs [0072], [0088], [0094], and [0153], the front-load DM-RS would be supported, and that a DM-RS position for slot-based transmission would be fixed regardless of the first symbol location of PDSCH. Depending on the location of DM-RS and the symbol gap between DM-RS and PDSCH, additional DM-RS symbols in the slot may be configured to improve the channel estimation performance. The DM-RS location (in the time domain) for a symbol-level PDSCH can be made to depend on the location of the first symbol of the scheduled symbol-level PDSCH within the slot. Specifically, for a symbol-level PDSCH occurring within a certain number of symbols from a front-loaded DM-RS location for slot-level scheduling, the DM-RS for the symbol-level PDSCH occurs in the same symbol as the front-loaded DM-RS for slot-level scheduling symbol within a slot. The maximum time gap in number of symbols from the end of front-loaded DM-RS to the beginning of the first symbol of the symbol-level PDSCH for slot-level scheduling can be specified or configured via higher layers (NR minimum system information (MSI), NR remaining minimum system information (RMSI), NR system information block (SIB) or radio resource control (RRC) signaling.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify slotted transmission and directional reception of RTS of Islam by including indicating, to a user equipment, a position of a demodulation reference signal in a beamformed transmission comprising remaining system information and a synchronization signal suggested by Xiong. This modification would provide more improvement performance in many aspects including spectral efficiency, low latency, and high reliability read on paragraph [0028].

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 11/17/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476